Exhibit 10-1

Gannett Co., Inc.

Compensation for Non-Employee Directors

Annual Fees

Each director is entitled to receive an annual retainer fee of $45,000. The
independent Chairman of the Board is entitled to receive an additional annual
retainer fee of $75,000 and each committee chair is entitled to receive an
additional annual retainer fee of $15,000.

In lieu of receiving their annual retainer fees in cash, directors may elect to
receive their fees in:

(1) Shares of restricted stock worth 110% of the applicable cash fee, based on
the closing market price of the Company’s common stock on the grant date. These
restricted shares generally vest at a rate of 1/4th of the shares per quarter
after the grant date, receive dividends and are held by the Company for the
benefit of the director until he or she leaves the board at which time vested
shares are delivered to the director; or

(2) Options to purchase that number of shares of the Company’s common stock
equal to four times the number of shares that would have been issued if the
applicable fee had been paid in shares of restricted stock. These options
generally vest at a rate of 1/4th of the shares per quarter after the grant
date, have an exercise price equal to the closing market price of a share of the
Company’s common stock on the grant date, and are exercisable for a period of
eight years from the grant date.

In addition, upon each annual meeting of shareholders, each director is entitled
to receive a long-term award of either 2,000 shares of restricted stock or
options to purchase 8,000 shares of the Company’s common stock. These long-term
awards vest as follows:

(1) Restricted shares generally vest at a rate of 1/36th of the shares per
month, receive dividends and are held by the Company for the benefit of the
director until he or she leaves the board at which time the vested shares are
delivered to the director; and

(2) Options generally vest at a rate of 1/4th of the shares on each anniversary
of the grant date, have an exercise price equal to the closing market price of a
share of the Company’s common stock on the grant date, and are exercisable for a
period of eight years from the grant date.

Meeting Fees

Directors receive $2,000 for each board meeting attended and $1,000 for each
committee meeting attended.

In lieu of receiving their meeting fees in cash, directors may elect to receive
their fees in:

(1) Shares of restricted stock worth 110% of the applicable cash fee, based on
the closing market price of the Company’s common stock on the grant date. These
restricted shares are fully vested on the grant date, receive dividends and are
held by the Company for the benefit of the director until he or she leaves the
board at which time the vested shares are delivered to the director; or

(2) Options to purchase that number of shares of the Company’s common stock
equal to four times the number of shares that would have been issued if the
applicable fee had been paid in shares of restricted stock. These options are
fully vested on the grant date, have an exercise price equal to the closing
market price of a share of the Company’s common stock on the grant date, and are
exercisable for a period of eight years from the grant date.



--------------------------------------------------------------------------------

Special Vesting Rules

Upon the retirement of a non-employee director due to the age of service
limitations set forth in the Company’s bylaws, the director’s restricted stock
would vest immediately and, for any non-employee director who completed at least
three full years of service on the board, the options would vest immediately.
Options and restricted stock also automatically vest upon a change of control of
the Company. If a non-employee director ceases to be a director for reasons
other than the age of service limitations set forth in the Company’s bylaws, the
director’s unvested shares of restricted stock and unvested options are
forfeited, except that, if the director leaves after having completed (i) at
least three full years of service on the board, his or her options will vest for
one additional year and he or she will have that extra year to exercise any
vested options, (ii) at least six full years of service on the board, he or she
will have two years of added vesting and exercise time, and (iii) nine or more
full years of service on the board, he or she will receive three years of added
vesting and exercise time. All unvested options will continue to vest during
such post-termination exercise period in accordance with the option’s original
vesting schedule.

Deferral

Directors may elect to defer their cash or restricted stock fees under the
Company’s Deferred Compensation Plan, which for cash fee deferrals provides for
ten deemed investment options, including mutual funds and a Company common stock
fund. Deferred fees paid as restricted stock must be invested in the Company’s
common stock fund of the Deferred Compensation Plan.

Other Compensation

Directors receive travel accident insurance of $1,000,000 and a match from the
Gannett Foundation of charitable gifts made by directors up to a maximum of
$10,000 each year.

Expenses

Directors are reimbursed for their reasonable expenses of attending board and
committee meetings.